Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 13, 1979, convicting him, as a juvenile offender, of robbery in the second degree, upon a jury verdict, and imposing a sentence of imprisonment of two and one-third years to seven years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of imprisonment of one to three years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Titone, J. P., Lazer, Mangano and Cohalan, JJ., concur.